328 F.2d 620
Andrew CAPOROSSIv.ATLANTIC CITY, a municipal corporation of the State of NewJersey; Lester Warren, Inc., a corporation of the State ofNew Jersey, and Mollie Gerber and Shepard Gerber, AtlanticCity, a municipal corporation of the State of New Jersey, Appellant.
No. 14661.
United States Court of Appeals Third Circuit.
Argued Feb. 20, 1964.Decided March 10, 1964.

Samuel P. Orlando, Camden, N.J., for appellant.
Ralph W. Campbell, Asbury Park, N.J.  (Campbell, Mangini, Foley & Lee, Assbury Park, N.J., on the brief), for appellee.
Before KALODNER and HASTIE, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM.


1
On review of the record we find no error.  The judgment of the District Court entered pursuant to the jury's verdict will be affirmed for the reasons so well stated by Judge Cohen in his excellent opinion reported at 220 F. Supp. 508 (D.C.N.J.1963).